PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/108,592
Filing Date: 22 Aug 2018
Appellant(s): Lam Research Corporation



__________________
Michael Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 FEB 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 AUG 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Examiner begins by noting the arrangement of the arguments.  Arguments A, B, and E all derive from Claim 1 and dependents thereof, and all of these arguments require four references to address (Pasquale '547, Chen '435, Kanarik '995, and Karim '977).  Arguments C, D, and F all derive from Claim 11 and dependents thereof; Arguments C and D require three references to address (Pasquale '547, Chen '435, Kanarik '995), while Argument F requires four references (Karim ‘977 is added).  As Claim 11 requires fewer references to address, this set of arguments will be addressed first.

With regards to Argument C, Appellant raises four specific arguments in the Appeal Brief.
Appellant argues (Pages 16-17) that Chen '435 teaches a planarization that would not be performed in an atomic layer deposition chamber.  Examiner notes that Chen '435  exemplifies chemical-mechanical polishing (e.g. at PG 0027 as cited by Applicant) but is expressly not limited thereto.  Examiner refers to PG 0050, where CMP is listed as an alternative to plasma etching and chemical etching.  The CMP process of Chen '435 is replaced with the atomic layer etching process of Kanarik '995, as atomic layer etching reads upon chemical etching.
Appellant argues (Page 17)  that Chen '435 does not teach or suggest using atomic layer etching for planarization.  Examiner notes that Chen '435 teaches alternatives to CMP at PG 0050 as discussed above.  Examiner notes that the e.g. chemical etching is to be used to etch back or otherwise planarize the layer (Chen '435 PG 0050).  Kanarik '995 teaches that its etching processes may be used to perform non-conformal etching at PG 0029; therefore ALE is not limited to conformal etching as asserted by Appellant.
Appellant argues (Pages 17-18) that even if plasma etching and/or chemical etching is interpreted to include atomic layer etching, these processes are referring to subsequent etch back processes and not planarization.  Appellant further asserts "An etch back process is not the same as planarization."  (Page 17, Appeal Brief).  Examiner refers to Chen '435 PG 0050, which expressly states that "The layer may be [...] subsequently etched back or otherwise planarized to the isolation structures 820 by CMP, plasma etching, and/or chemical etching."  (internal ellipsis by Examiner)  Examiner particularly highlights the phrase "etched back or otherwise planarized".  The word "otherwise" shows that Chen '435 considers etching back to be one form of planarization, contrary to Appellant's assertion in the Appeal Brief.  Appellant's further argument (Page 18) that nothing in Chen '435 teaches that the etch back process provides a more uniform deposition layer ignores the fundamental principle of planarization, which by definition renders a non-planar surface into a planar surface.  Removing non-planar nonuniformities to arrive at a planar surface necessarily renders the processed surface more uniform.
Appellant argues (Pages 18-19) that even if the etch back process provides a more uniform deposition layer, Kanarik '995 and Chen '435 would not make using atomic layer etching obvious as part of the process.  Examiner notes the teaching of Chen '435 that shows CMP as a known alternative to chemical etching e.g. atomic layer etching.  Appellant further argues that equating conformality and deposition layer uniformity is an error.  Examiner notes that Kanarik '995 expressly considers non-conformal etching processes at PG 0029, leading to differential etching in different portions of a substrate to obtain a desired surface layer profile.
Having addressed all assertions in Argument C, Examiner maintains the propriety of the rejection of Claim 11 for the reasons discussed above.

With regards to Argument D, Appellant raises one specific argument in the Appeal Brief.
Appellant argues (Pages 18-19) that Kanarik '995 and Chen '435 would not render obvious a non-uniform etch-back to address a radial non-uniformity.  This argument is of the same form as the fourth argument in Argument C above; Examiner applies the reasons discussed above mutatis mutandis to this argument in Argument D.
Having addressed all assertions in Argument D, Examiner maintains the propriety of the rejection of Claim 13 for the reasons discussed above.

With regards to Argument F, Appellant raises one specific argument in the Appeal Brief.  Examiner notes that Ground VI as stated by Appellant in the Appeal Brief is incorrect; the Non-Final Rejection of 16 AUG 2021 relies upon Pasquale '547, Chen '435, Kanarik '995, and Karim '977 to address Claim 24.  Appellant’s statement of the grounds of rejection omits Karim ‘977.
Appellant argues (Pages 21-22) that the planarization process of Chen '435 would not be affected by the shape of the non-uniformity.  Examiner notes that this argument appears to be based on the position that Chen '435 only teaches CMP and does not consider other alternatives; this position has been rebutted above.  Examiner notes that the planarization process of Chen '435 is replaced by the atomic layer etching process of Kanarik '995 in the most recent rejection.  Karim '977 teaches that control of the concentration of gases in the curtain gas flow for atomic layer processes allows for control of the profile of material at the edge of the substrate and therefore allows control of the shape of the layer for a prescribed processing routine.
Having addressed all assertions in Argument F, Examiner maintains the propriety of the rejection of Claim 24 for the reasons discussed above.

With regards to Argument A, Appellant raises five specific arguments in the Appeal Brief.
The first four arguments presented in section 1 are commensurate with the four arguments presented in Argument C above.  Examiner applies the reasons discussed in Argument C mutatis mutandis to the first four arguments of Argument A.
Appellant argues (Pages 12-13) that Karim '977 does not teach or suggest changing of the partial pressure over time to change the non-uniformity.  Examiner notes that Appellant's first cited portion of Karim '977 refers to adjusted flow conditions.  Karim '977 expressly teaches at Column 16 Lines 18-21 (which was cited by Examiner in the most recent rejection) that "Accordingly, the adjusted condition of the curtain gas may be a composition adjustment, which may be reflected a change in mole fractions, partial pressures, flow rates, etc." (sic)  Karim '977 expressly equates a change in partial pressures to an adjusted flow condition in the reference.  Examiner notes that the portions of Karim '977 cited by Appellant are narrower than the portions of Karim '977 applied to make the most recent rejection.
Having addressed all assertions in Argument A, Examiner maintains the propriety of the rejection of Claim 1 for the reasons discussed above.

With regards to Argument E, Appellant raises one specific argument in the Appeal Brief.
The presented argument is commensurate with the argument presented with the argument presented in Argument F above.  Examiner applies the reasons discussed in Argument F mutatis mutandis to Argument E.
Having addressed all assertions in Argument E, Examiner maintains the propriety of the rejection of Claim 23 for the reasons discussed above.

Examiner maintains the propriety of the rejections of any claims not expressly argued by Appellant.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL G MILLER/Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712 
                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.